DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       AUDRAJEAN LOCATELLI,
                             Appellant,

                                    v.

                        BRIAN S. LOCATELLI,
                             Appellee.

                              No. 4D17-3364

                          [December 6, 2018]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case
No. 502016DR011135XXXXNB.

   Troy William Klein, West Palm Beach, for appellant.

  Christopher R. Jette of Goldstein & Jette, P.A., West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.